EXHIBIT FIRST AMENDMENT TO AGREEMENT THIS FIRST AMENDMENT TO AGREEMENT (“Amendment”) is made and entered into as of November 10, 2008, by American Medical Technologies, Inc., a Delaware corporation (“AMT”); Bear Street Associates, LLC, a Texas limited liability company (“Bear Street”); and Sepulveda Group, LLC, a California limited liability company (“Sepulveda Group”), with reference to that certain Agreement dated March 20, 2008 between AMT and Bear Street (the “Agreement”).Capitalized terms not expressly defined herein shall have the meaning set forth in the Agreement. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: 1.
